Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Robert Amici on 5-25-22.

The application has been amended as follows: 

Amend claim 1 line 11 as follows:

“…removing the abrasive particle residue from the polymeric surface …”

Amend claim 12 to depend from claim 1

Cancel claims 21-22

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:

Applicant’s amendments/arguments dated 5-20-22 are persuasive to overcome all the pending rejections as to the point that the prior art fails to teach or render obvious a  method of removing abrasive particles from a post-chemical- mechanical-processing (post-CMP) cleaning brush including the steps of cleaning brush having a polymeric surface and having abrasive particle residue at the polymeric surface, the polymeric surface including polymer made from monomer that comprises a vinyl alcohol monomer and the abrasive particle residue comprising abrasive particles having hydrogen bonding groups at surfaces of the particles, providing a cleaning solution having a pH in a range from 1 to 4, the cleaning solution comprising: cleaning agent and particle removal agent as in the context of claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIN FLANAGAN BERGNER whose telephone number is (571)270-1133. The examiner can normally be reached M-F 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on 571-272-1435. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ERIN F BERGNER/Examiner, Art Unit 1713